Judgment unanimously affirmed. Memorandum: The trial court did not abuse its discretion in denying defendant’s motion, made at the time of trial, for an adjournment for 30 days to retain new counsel (see, People v Arroyave, 49 NY2d 264, 271). Defendant knowingly, voluntarily and intelligently relinquished his right to be present at trial (see, People v Epps, 37 NY2d 343, 349-351, cert *882denied 423 US 999). We reject the argument of defendant that his waiver was not voluntary because the court denied his motion for an adjournment. Defendant’s remedy to correct any perceived erroneous ruling is by appealing and not by "withdrawing” from the trial.
We have reviewed the issues raised by defendant in his pro se supplemental brief and we find them to be without merit. (Appeal from Judgment of Erie County Court, Drury, J.— Rape, 1st Degree.) Present — Callahan, J. P., Pine, Fallon, Doerr and Davis, JJ.